Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00666-CV

                               IN THE MATTER OF A.K.A.

                 From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012JUV01430
                      The Honorable Carmen Kelsey, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s “Order Modifying
Disposition” of September 27, 2013, is AFFIRMED.

       It is ORDERED that no costs shall be assessed against appellant, A.K.A., because he is
indigent.

       SIGNED June 11, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice